Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 21, 2020 is acknowledged.
Claims 1-12, 14-18, 21 and 22 are pending.
Claims 13, 19 and 20 are cancelled.
Claims 1, 4-9 and 14 are currently amended.
Claims 15-18, 21 and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-12 and 14 as filed on December 21, 2020 are pending and under consideration to the extent of the elected species, e.g., the at least one surfactant is CAPB and the one or more ingredient is 2-hydroxyocanol.
This action is made FINAL.

37 CFR 1.121 – Manner of Making Amendments
With regard to claims 4 and 6, as per MPEP § 714 II C (A) all claims currently amended must be presented with appropriate status identifiers to indicate that changes have been made relative to the immediate prior version.  Claim 4 is properly identified as “Previously presented” and 6 is properly identified as “Currently amended”.

Withdrawn Objections / Rejections
In view of the amendments to the specification, all previous objections to the specification are withdrawn.
In view of the amendments to the claims, all previous claim objections are withdrawn, the previous rejection of claim 9 under 35 USC 112(b) for antecedent basis is withdrawn, and the previous rejection of claims 6, 7 and 9 under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 was considered.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 should recite “the surfactant compound” consistent with the antecedent in claim 1.  Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites (b) at least 10 wt% of two or more ingredients selected from the (closed) group consisting of aldehydes, succinimidyl esters, chelating agents and amine salts of carboxylic acids, wherein component (b) comprises at least 3 wt% of an aldehyde and at least 4 wt% of an amine salt of a carboxylic acid.  Claim 1 recites two distinct embodiments for component (b), the first embodiment comprising at least 10 wt% of two or more ingredients selected from a closed Markush grouping and the second embodiment comprising an aldehyde (not the aldehydes of the Markush grouping) and an amine salt of a carboxylic acid (not the amine salts of the Markush grouping).  Because it is unclear what ingredients must be present in – or are excluded from – component b, the metes and bounds of claim 1 cannot be ascertained and the claim is indefinite.  Claims 2-12 and 14 are included in this rejection because they depend from claim 1 and thus also encompass the embodiment under rejection.  Claim 2 is also included in this rejection because the limitation component (b) comprises an aldehyde is incompatible with the closed Markush grouping.  Claims 4, 6, 9 and 14 have the same problem as claim 2.  
	Claim 7 recites the salt of a monocarboxylic acid and a secondary or tertiary amine.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 properly depends from claim 6.

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at pages 11-12 of the Remarks have been fully considered but they are not persuasive because the two references to component (b) within claim 1 are in fact not consistent.  As set forth in the rejection, the first reference is a closed Markush grouping while the second reference utilizes open comprising language (emphasis newly added).  Furthermore, the amendment introduces a new inconsistency into the claim 1 because at least 10 wt% is not the same as [(at least 3 wt%) + (at least 4 wt%)].  The internal inconsistency within claim 1 is even more clear when one considers claim 14.
	In view of Applicant’s explicated claim interpretation at page 12, the wherein clause of claim 1 should be amended to recite “wherein the aldehydes are present in an amount of at least 3 wt% of the composition and the amine salts of carboxylic acids are present in an amount of at least 4 wt% of the composition” or some equivalent thereof to further limit the Markush grouping of component (b).  Likewise, claim 2 should recite “wherein the aldehydes are”, claim 4 should recite “wherein the chelating agents are”, claim 6 should recite “wherein the amine salts of carboxylic acids are”, etc., to properly further limit claim 1.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 2, 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites wherein component (b) comprises an aldehyde, however, claim 1 from which claim 2 depends recites two embodiments for component (b), the first embodiment reciting closed Markush language and the second embodiment comprising additional ingredients.  The recitation in claim 2 does not further limit either embodiment.  Claim 2 should presumably recite “wherein the aldehyde is” or some variation thereof.
	Claim 4 recites wherein component (b) comprises a polycarboxylic acid derived chelating agent, however, this limitation does not further limit either embodiment of claim 1 for component (b).  Claim 4 should presumably recite “wherein the chelating agent is” or some variation thereof.
	Claim 14 from 2 to 10 wt% of the aldehyde and 3 to 15 wt% of the amine salt of a carboxylic acid, however, claim 1 from which claim 14 depends recites at least 3 wt% of an aldehyde and at least 4 wt% of an amine salt and claim 1 also recites at least 10 wt% of at least two inclusive of aldehydes and amine salts.  Claim 14 does not further limit either embodiment of claim 1 for component (b).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s arguments at pages 13-14 of the Remarks have been fully considered but they are not persuasive because they rely upon an interpretation of claim 1 which is not consistent with claim 1 as currently amended as elaborated supra.  For example, claim 2 “violates” 35 USC 112(d) because it does not further limit either “the aldehydes” as one of the two components of the closed Markush grouping or “the aldehyde” that must be present in an amount of at least 3 wt% of claim 1, rather, claim 2 enumerates a third embodiment of component (b) as comprising an aldehyde. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheunemann et al. (WO 2018/059778, published April 5, 2018, filed July 20, 2017 and claiming priority to September 30, 2016, as evidenced by English equivalent US 2019/0240129, of record).
	
Scheunemann is prior art because the effective filing date of the instant claims is September 29, 2017 (see pages 3-4 of the Non-Final rejection mailed August 20, 2020).

Scheunemann teach compositions comprising about 0.001 to 10 wt% of at least one amine salt of a carboxylic acid and about 0.001 to 20 wt% of at least one protein hydrolysate (title; abstract; claims).  The amine salt of the carboxylic acid is formed from a primary, secondary or tertiary amine together with a carboxylic acid inclusive of mono- and dicarboxylic (paragraphs [0034]-[0035]), as required by instant claim 6.  Suitable amines include triethanolamine and suitable amine salts of carboxylic acids include triethanol ammonium octanoate (paragraphs [0034] and [0036]), as required by instant claims 7, 9 and 14.
	The compositions may comprise surfactants inclusive of zwitterionic surfactants inclusive of cocamidopropyl betaine; zwitterionic surfactants may be present from about 0.3 to 20 wt% (paragraphs [0118]-[0141] and in particular [0018]-[0019] and [0123]-[0125]), as required by instant claims 8-10 and 14.
as required by instant claims 2, 3, 9, 10 and 14.  
	The compositions may comprise about 0.001 to 10 wt% of at least one succinimidyl ester (paragraphs [0163]-[0164]).  
	The compositions may comprise about 0.001 to 20 wt% of a complexing (chelating) agent such as GLDA (paragraphs [0173]-[0182]), as required by instant claims 4, 5, 9 and 10.
	The compositions comprise an aqueous or aqueous-alcoholic carrier comprising at least about 50 wt% water, at least about 75 wt% water (paragraphs [0192]-[0193]), as required by instant claim 11.  
	 Scheunemann fail to specifically teach or exemplify an embodiment comprising at least 0.1 wt% surfactant and at least 10 wt% of the two or more ingredients as required by claim 1, however, the broader teachings of Scheunemann render obvious compositions comprising about 0.3 to 20 wt% of zwitterionic surfactants inclusive of cocamidopropyl betaine, about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of 2-hydroxyoctanal, about 0.001 to 10 wt% of at least one succinimidyl ester, about 0.001 to 20 wt% of a complexing (chelating) agent such as GLDA, and about 0.001 to 10 wt% of at least one amine salt of a carboxylic such as triethanol ammonium octanoate.  Therefore, Scheunemann render obvious compositions as claimed because [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) in view of Scheunemann et al. (WO 2018/059778, published April 5, 2018, filed July 20, 2017 and claiming priority to September 30, 2016, as evidenced by English equivalent US 2019/0240129, of record).
	Kleen teach compositions comprising 0.01 to 10 wt% aldehydes; the compositions improve the color-fastness of colored hair (title; abstract; pages 3-4), as required by instant claim 14.  Suitable aldehydes include glyceraldehyde (alpha-substituted as evidenced by page 12, lines 6-8 of the instant specification), as required by instant claim 2.
	The compositions may further comprise 0.1 to 45 wt% surfactants (pages 13, 18 and 39), as required by instant claims 10 and 14.  Suitable anionic surfactants include salts / soaps of ammonium as well as mono-, di- and trialkylammonium having 2 to 4 carbon atoms in the alkanol group with linear and branched fatty acids having 8 to 30 carbon atoms (amine salts of carboxylic acids) (paragraph bridging pages 13 and 14), as required by instant claims 6, 7 and 9.  Suitable zwitterionic surfactants include cocamidopropyl betaine (pages 14), as required by instant claims 8 and 9.  
	The compositions may further comprise emulsifiers which stabilize emulsions comprising water (paragraph bridging pages 19 and 20; page 36), as required by instant claim 12.  The compositions may be in the form of a water (page 36).
	The compositions may be formulated as a hair conditioner or as a shampoo (page 37).
	The compositions may further comprise all other components known to those skilled in the art in addition to the above mentioned preferred components (page 37).  Such components include inter alia complexing (chelating) agents such as EDTA (polycarboxylic as evidenced by Figure 5 at page 20 of the instant specification) (page 38), as required by instant claim 4.  
	Kleen do not teach 2-hydroxyaldehyde as required by claims 3 and 9.
	Kleen do not teach GLDA or/and DTPA as required by claim 5.
	Kleen do not teach GLDA as required by claim 9.
	Kleen do not teach component (a), component (b) and water comprise at least 90 wt% of the composition as required by claim 11.
	
	These deficiencies are made up for in the teachings of Scheunemann.
	The teachings of Scheunemann have been described supra.  Scheunemann teach compositions comprising about 0.001 to 10 wt% of at least one amine salt of a carboxylic acid and about 0.001 to 20 wt% of at least one protein hydrolysate (title; abstract; claims).  Suitable amines include triethanolamine and suitable amine salts of carboxylic acids include triethanol ammonium octanoate (paragraphs [0034] and [0036]).  The compositions may comprise about 0.001 to 20 wt% of at least one alpha-substituted aldehyde inclusive of glyceraldehyde and 2-as required by instant claims 3 and 9.  The compositions may comprise about 0.001 to 20 wt% of a complexing (chelating) agent such as EDTA and GLDA (paragraphs [0173]-[0182]), as required by instant claims 5 and 9.  The compositions comprise an aqueous or aqueous-alcoholic carrier comprising at least about 50 wt% water, at least about 75 wt% water (paragraphs [0192]-[0193]), as required by instant claim 11.  
Regarding claims 3 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aldehydes taught by Scheunemann inclusive of 2-hydroxyoctanal for the aldehydes in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Scheunemann exemplify glyceraldehyde as a suitable aldehyde present in overlapping amounts for use in compositions intended for hair treatment.
Regarding claims 5 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the complexing (chelating) agents taught by Scheunemann inclusive of GLDA for the complexing agents in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Scheunemann exemplify EDTA as a suitable complexing agent for use in compositions intended for hair treatment.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water in the compositions of Kleen in amounts of at least about 50 wt%, of at least about 75 wt% as taught by Scheunemann because Kleen teach the compositions may take the form of a water and because Scheunemann teach this amount of water is suitable for compositions intended for hair treatment.  Therefore, the combined teachings of Kleen in view of Scheunemann render obvious compositions comprising up to 10 wt% aldehydes, up to 45 wt% surfactants inclusive of triethanol ammonium octanoate and cocamidopropyl betaine and at least about 75 wt% water.


Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) in view of Muerner et al. (US 2004/0187226, published September 30, 2004, IDS reference filed March 28, 2019); Ishii et al. (JP 2002-265411, published September 18, 2002, as evidenced by the Google translation, of record); and Marsh et al. (US 2013/0174863, published July 11, 2013, of record).
	The teachings of Kleen have been described supra.  Kleen further teach aldehydes inclusive of acetaldehyde, propionaldehyde, butyraldehyde (butanal) and valeraldehyde (pentanal) (paragraph bridging pages 3 and 4).
Kleen do not teach 2-hydroxyaldehyde as required by claims 3 and 9.
	Kleen do not teach GLDA or/and DTPA as required by claim 5.

	Kleen do not teach component (a), component (b) and water comprise at least 90 wt% of the composition as required by claim 11.
	
These deficiencies are made up for in the teachings of Muerner, Ishii and Marsh.
	Muerner teach compositions comprising about 0.005 to 20 wt% of at least one aldehyde R-CHO; the compositions increase color intensity of oxidative colorants (title; abstract; paragraphs [0012]-[0013], [0020], [0022], [0026]; claims).  Suitable aldehydes include inter alia acetaldehyde, propionaldehyde, butanal, pentanal, octanal, 3-7-dimethyl-7-hydroxyoctanal, 2-methylpentanal and 5-hydroxypentanal (paragraph [0024]).  The aldehydes are optionally substituted with hydroxyl groups (paragraph [0013]).  The compositions can be solutions (paragraph [0034]).  
	Ishii teach methods for manufacturing hydroxyaldehdyes inclusive of 2-hydroxyoctanal (title; abstract; Example 15), as required by instant claims 3 and 9.
	Marsh teach compositions comprising about 0.01 to 10 wt% of a chelant such as EDTA or GLDA (title; abstract; paragraphs [0043]-[0044]), as required by instant claims 5 and 9.  Chelants inhibit or remove mineral deposit build up on hair; deposits of metal ions can cause damage to hair as well as reduce color uptake (paragraphs [0002]-[0003]).  The compositions comprise a carrier such as water from about 20 to about 95 wt% (paragraph [0062]), as required by instant claim 11.  
Regarding claims 3 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aldehydes taught by Muerner inclusive of octanal, optionally hydroxy-substituted, for the aldehydes in the inter alia acetaldehyde as a suitable aldehyde present in overlapping amounts for use in compositions intended for hair treatment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hydroxy aldehydes as taught by Ishii inclusive of 2-hydroxyoctanal for the optionally hydroxy-substituted octanal in the compositions of Kleen in view of Muerner because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary. 
Regarding claims 5 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the complexing (chelating) agents taught by Marsh inclusive of GLDA for the complexing agents in the compositions of Kleen because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because both Kleen and Marsh exemplify EDTA as a suitable complexing agent for use in compositions intended for hair treatment.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include water in the compositions of Kleen in amounts from about 20 to 95 wt% as taught by Marsh because Kleen teach the compositions may 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to Scheunemann, at pages 15-16 of the Remarks Applicant concludes the ranges taught by Scheunemann are so unrealistically wide that the skilled artisan would regard the true teachings of Scheunemann as to be limited to the exemplary formulations thereof.  
	This is not found persuasive because the instantly claimed “unrealistically wide” ranges overlap the ranges taught by Scheunemann, sufficient for prima facie obviousness.  See MPEP 2144.05.  See also MPEP 2123 for the proposition that patents are relevant as prior art for all they contain.  Therefore, the rejections over Scheunemann are properly maintained in modified form as necessitated by Applicant’s amendments.

	With regard to Kleen and Scheunemann, at pages 16-17 of the Remarks Applicant concludes the ranges taught by Kleen are unrealistically wide, that formaldehyde is a carcinogen that is highly undesirable (instant specification, page 1, lines 26-27), and that the laundry lists of possible ingredients do not render obvious the instantly claimed combination.
	This is not found persuasive because the instantly claimed “unrealistically wide” ranges overlap the ranges taught by Kleen, because the teachings of Kleen are not limited to 

With regard to Kleen in view of Muerner, Ishii and Marsh, at pages 17-21 of the Remarks Applicant analyzes the references individually and concludes the cited prior art documents relate to different subject matter than instantly claimed because as clearly explained in the instant specification the inclusion of multiple components in a hair care formulation is not a trivial undertaking.
This is not found persuasive because the instant claims, at broadest, require nothing more than at least 0.1 wt% of any surfactant compound and either at least 10 wt% of two or more of any aldehydes/succinimidyl esters/chelating agents/amine salts of carboxylic acids or at least 3 wt% of any aldehyde and at least 4 wt% of any amine salt of any carboxylic acid.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant’s conclusion at pages 19-20 that the Examiner has failed to substantiate the functional equivalence of aldehydes and is taking improper Official Notice of this alleged functional equivalence is not found persuasive because Applicant’s remarks have not addressed either the specific findings of fact set forth in the Office Action with regard to the respective 

Applicant’s conclusion at pages 20-21 that recent board decisions backstop Applicant’s allegation that the reasons given in the Office Action for modifying Kleen are insufficient as justification for combination is acknowledged but not found persuasive because the Office has more than met the burden of supporting the conclusion that it would have been obvious to substitute one known element / aldehyde for another as set forth in MPEP 2143.  

Applicant’s conclusion at page 21 that the instant specification discloses unpredictable advantages of the claimed compositions is acknowledged but not found persuasive because limitations from the specification are not read into the claims and because the content of the specification has already been considered in the determination of the prima facie obviousness of compositions as claimed.  The specification evidences the only “stable” compositions possessed by Applicant are those exemplified and the scope of the claims far exceeds the scope of the exemplary formulations.  Therefore, the rejections over Kleen are properly maintained in modified form as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 and 26 of copending Application No. 16/337,504 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record).

	The conflicting claims are drawn to a composition comprising one or more of aldehydes / 2-hydroxyoctanal, succinimidyl esters, chelating agents / GLDA and amine salts of carboxylic acids / TEA octanoate.  The compositions may be a shampoo or a hair coloring composition, may comprise 1 to 30 wt% surfactant.
	The copending claims differ with respect to the CAPB surfactant, the amounts of the one or more ingredients and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% triethanol ammonium octanoate and complexers such as EDTA.  And Marsh teach shampoos comprising chelators / complexers such as EDTA or/and GLDA in amounts from about 0.01 to 10 wt% and water from about 20 to 95 wt%.   
	The copending claims are therefore obvious variants in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.
This is a provisional nonstatutory double patenting rejection.

Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13, 15-18 and 21 of copending Application No. 16/338,003 in view of Kleen et al. (WO 02/30373, published April 18, 2002, as evidenced by the machine translation, of record) and Marsh et al. (US 2013/0174863, published July 11, 2013, of record). 
	The instant claims are drawn to composition comprising at least 0.1 wt% of a surfactant / CAPB and at least 10 wt% of two or more of aldehydes / 2-hydroxyoctanal, succinimidyl esters, chelating agents / GLDA and amine salts of carboxylic acids / TEA octanoate or at least 3 wt% aldehyde and at least 4 wt% amine salt of carboxylic acid.  The composition may comprise water, may be a stable emulsion, or may comprise 2 to 10 wt% of the aldehyde and 3 to 15 wt% of the amine – carboxylate salt.
	The conflicting claims are drawn to a composition comprising an amine salt of a C4-C10 carboxylic acid / TEA octanoate.  The composition may be a shampoo, may comprise 1 to 30 wt% of one or more surfactants, may comprise a hydroxyaldehyde, may comprise a polycarboxylic acid chelator, may comprise a succinimidyl ester.
	The copending claims differ with respect to the CAPB surfactant, the amounts of the one or more ingredients and the presence of water or form of an emulsion.  However, these differences are obvious in view Kleen and Marsh.  As elaborated supra, Kleen teach aqueous compositions that may be stable emulsions and may be shampoos comprising surfactants inclusive of CAPB and comprising 0.01 to 10 wt% aldehydes, 0.1 to 45 wt% triethanol ammonium octanoate and complexers such as EDTA.  And Marsh teach shampoos comprising chelators / complexers such as EDTA or/and GLDA in amounts from about 0.01 to 10 wt% and water from about 20 to 95 wt%.   
 in view of the prior art because the prior art renders obvious compositions as claimed comprising the same ingredients in overlapping amounts.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s arguments at page 22 of the Remarks that it is premature to address the double patenting rejections is acknowledged, however, Applicant is advised that this is not a proper response.  A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  See MPEP 804 I(B)(1).  Because Applicant’s remarks are non-responsive to the rejections, the provisional double patenting rejections are properly maintained and made again.  See MPEP 714.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633